Title: To George Washington from George Clinton, 24 July 1782
From: Clinton, George
To: Washington, George


                  
                     Sir
                     Poughkeepsie July 24th 1782
                  
                  I now transmit for your Excellency’s Information the Copy of a Letter which I received yesterday from Colo. Willet.  From this Communication your Excellency will perceive that since the Enemy have taken Post at Oswego, our Western Frontiers are invaded by very formidable Parties and I am apprehensive unless the Force in that Quarter is augmented the whole of the Settlements on the Mohawk River will be destroyed or abandoned.  I formerly mentioned to your Excellency that I was authorized to call into actual Service any additional number of the Militia, to reinforce the Army, which during the course of the Campaign you might think proper to require so that if your Excellency should conceive it proper to increase the Force on the Frontiers and that a farther Draft from the Militia will be necessary to enable you to do it, I will most chearfully comply with such Requisition as you may think proper to make of me for this Purpose.  Mr Duer a few Days since informed me that he had provided and was preparing to forward a Supply of Hard Bread and salted Meat for the Troops in Tryon County but that they suffered great inconvenience and risque of Loss for want of some kind of Building as a Magazine—there being none suitable for the purpose at any of the Posts in that Quarter.  I have the Honor to be with great Respect & Esteem Your Excellency’s most Obedt Servant
                  
                     Geo: Clinton
                  
                Enclosure
                                    
                     
                        (Copy)
                        Sir.
                        Fort Rensselaer 17th July 1782
                     
                     I arrived here the Night before last from below.  The Enemy to the amount of five or six hundred as is said have made another depredating incursion at the German Flatts.  All the unhabited Places from the foot of Fall Hill to Fort Herkeimor are burnt; and that District gleaned of its Stock, one hundred & fifty Cattle & fifty Horses are reported to be carried off.  This is the second Insult this County has received this Campaign without resenting—the third if it is possible to avoid it shall not be so.  But in order to enable us to pursue the Enemy, it is essential that salt Provisions and hard Bread be furnished which at present is not the case.  I wish this Matter to be represented to His Excellency the Commander in Chief.  The whole of the force in this County at present appears to be truly inadequate for its Defence and the Want of Arms Accoutrements and Clothing deprives us of the Service of a considerable proportion of the Troops raised on Land Bounties.  I have the honor to be &c. &c.
                     
                        M: Willett
                     
                  
                  
               